UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
NORTHERN DIVISION

 

UNITED STATES OF AMERICA, CR 18-10006-02
Plaintiff,
FACTUAL BASIS STATEMENT
vs.
VICTOR MANUEL CAPERON,
Defendant.

 

Defendant states that the following facts are true, and the parties agree
that they establish a factual basis for the offenses to which Defendant is pleading
guilty pursuant to Fed. R. Crim. P. 11(b)(3):

On or about the 28th day of February, 2018, in Corson County, in the
District of South Dakota, Defendant, Victor Manuel Caperon, did knowingly and
intentionally possess with the intent to distribute 500 grams or more of a mixture
or substance containing a detectable amount of methamphetamine, a Schedule
II controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A).

Beginning in at least February 2018, the Defendant received distributable
quantities of methamphetamine and intended to distribute that
methamphetamine in South Dakota, in and around the Watertown, South
Dakota area. The individuals who provided the Defendant with the distributable
quantities of methamphetamine knew that the Defendant intended to engage in

further distribution of the methamphetamine.
1
It was reasonably foreseeable to the Defendant that over 1.5 kilograms but
less than 5 kilograms of methamphetamine would be distributed during the
course of the conspiracy. Methamphetamine is a Schedule II controlled
substance.

On February 26, 2018, Watertown law enforcement executed a state
search warrant at a home and learned that Joshua Paul was on a drug run to
California. This information led to the arrest of Caperon and his co-Defendant,
Paul on February 28, 2018, with 6 pounds of methamphetamine.

The parties submit that the foregoing statement of facts is not intended to
be a complete description of the offense or the Defendant’s involvement in
it. Instead, the statement is offered for the limited purpose of satisfying the

requirements of Fed. R. Crim. P. 11(b)(3).

RONALD A. PARSONS, JR.

United States Attorney

9-27 18 Mutobnr_p- Aill

Date Meghart N. Dilges
Assistant United States mee
P.O. Box 7240
Pierre, SD 57501
Telephone: (605)224-5402
Facsimile: (605)224-8305
E-Mail: Meghan. Dilges@usdoj.gov
 

4/30 [I>

 

Date

G-40-1%

 

Date

io

Victor Manuel Caperon
Defendant

OMI o1abhe

Julie M. Dvorak
Attorney for Defendant
